DETAILED ACTION
The present application, filed on 07/31/2019, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 07/31/2019.
Claims 1-10 are pending and have been considered below.

Priority
The application claims foreign priority to IT1020180000798, filed on 08/08/2018. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/04/2019 and 11/05/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, “consisting in one or more” should read “consisting of one or more”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Vath (DE 102015212112), hereinafter Vath, in view of Kwon (US 2019/0256135), hereinafter Kwon.

    PNG
    media_image1.png
    344
    409
    media_image1.png
    Greyscale

Annotated Figure 1


i) a bearing connection interface for receiving a wheel bearing, the bearing connection interface including a first sleeve element {a} having a first axis, the first axis coinciding in with a rotation and symmetry axis of the wheel bearing; 
ii) at least one first {e} and one second {f} attachment interface configured to connect the suspension upright or knuckle to a respective control or support element therefor; and 
iii) a supporting structural body {2 + 5} mechanically connecting the bearing connection interface with the at least one first and second attachment interface {e + f}, the supporting structural body being made of a fiber reinforced composite material [0015-0018], wherein 
iv) the bearing connection interface also comprises a second sleeve element {b} arranged radially outside the first sleeve element and an annular body {2}, having a radially outer lateral surface {outer radial surface of b} and a radially inner lateral surface {inner radial surface of b}, the radially inner lateral surface being mechanically coupled to the first sleeve element {a}; 
v) the supporting structural body {2 + 5} being shaped as a reticular frame comprising a plurality of first blade elements {c} chemically and mechanically interconnected to each other, at least one first blade element being also chemically and mechanically directly bound to the outer lateral surface of the bearing connection interface, so as to integrally join the at least one first blade element and the outer lateral surface into a single piece; 
However, Vath does not explicitly teach the annular body is made of a composite material including reinforcing fibers dispersed in a polymer matrix, or that each first blade element consists of one or more plies of continuous fiber embedded in a polymer matrix that are stacked onto one another when the blade elements are formed by more than one mat or ply.

	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the knuckle taught by Vath to have the annular body and first blade elements also formed from plies of continuous fiber stacked on one another as taught by Kwon in order to achieve the more complex geometry while also reducing weight for higher performance. 

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-10 are allowable over prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ubaldo (US 10744834) teaches a swivel bearing for the independent wheel suspension of a front wheel. Sinka (US 2019/0283497) teaches a wheel end assembly having a compression ring and method of assembly. Mahnig (EP 3409513) teaches a bionic pivot bearing. Maruyama (US 9751559) teaches a vehicle support structure. Marconot (FR 2969237) teaches a . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel M. Keck/Patent Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616